 

Exhibit 10.2

SECOND AMENDMENT TO OFFICE LEASE

This SECOND AMENDMENT TO OFFICE LEASE (this “Amendment”) is made and entered
into as of June I, 2018 by and between BXP RESEARCH PARK LP, a Delaware limited
partnership (“Landlord”), and VIEWRAY, INC., a Delaware corporation (“Tenant”).

RECITALS

A.Landlord and Tenant entered into that certain Office Lease dated June 19,
2014, as amended by that certain First Amendment to Lease Agreement dated
September 2, 2014 (collectively, the “Original Lease”), whereby Landlord leased
to Tenant and Tenant leased from Landlord approximately 25,518 rentable square
feet of space (the “Premises”) and located in that certain office building known
as 815 E. Middlefield Road, Mountain View, California 94043 (the “Building”).

B.Landlord and Tenant desire to: (i) extend the term of the Original Lease for
the Premises for a period of Sixty-Eight (68) months; and (ii) make certain
other modifications to the Original Lease, and in connection therewith Landlord
and Tenant desire to amend the Original Lease on the terms and conditions
contained herein.

AGREEMENT

NOW THEREFORE, in consideration of the foregoing recitals and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

1.Defined Terms. All capitalized terms not otherwise defined herein shall have
the same meaning as is given such terms in the Original Lease. From and after
the date hereof, all references in the Original Lease and herein to the “Lease”
shall mean and refer to the Original Lease, as amended hereby.

2.Extended Term. Landlord and Tenant acknowledge and agree that the Lease Term
for the Premises is scheduled to expire on November 30, 2019 (the “Scheduled
Expiration Date”) pursuant to the terms of the Original Lease. Notwithstanding
anything to the contrary in the Lease, the Term of Tenant’s lease of the
Premises shall expire on July 31, 2025 (the “Extended Term Expiration Date”),
unless sooner terminated by the terms of the Lease. The period of time
commencing on December 1, 2019 (the “Extended Term Commencement Date”) and
terminating on the Extended Term Expiration Date shall be referred to as the
“Extended Term.” Effective upon the Extended Term Commencement Date, all
references in the Lease to the “Lease Term” shall mean and refer to the Extended
Term.

3.Base Rent. Commencing on the Extended Term Commencement Date, and continuing
throughout the Extended Term, Tenant shall pay Base Rent for the Premises in
accordance with the following schedule:

 

Period During Extended Term

Annual

Base Rent

Monthly Installment

of Base Rent

 

 

 

December 1, 2019 - November 30, 2020

$1,408,593.60

$117,382.80

December 1, 2020 - November 30, 2021

$1,450,851.41

$120,904.28

December 1, 2021 - November 30, 2022

$1,494,376.95

$124,531.41

December 1, 2022 - November 30, 2023

$1,539,208.26

$128,267.35

December 1, 2023 - November 30, 2024

$1,585,384.51

$132,115.38

December 1, 2024 - July 31, 2025

$1,632,946.04

$136,078.84

4.Letter of Credit. Landlord currently holds a letter of credit (the “L-C”) in
the amount of $450,137.52. Tenant’s obligation to maintain the L-C shall
continue in accordance with the provisions of Article 21 of the Original Lease
throughout the Extended Term. In the event Tenant elects to install any
additional “Test Cells”

 

S\LEGAL\BPTENANTS\MV RESEARCH

TENANTS\VIEWRAY

Exhibit B-1

Mountain View Research Park

ViewRay, Inc.

SFLEGAL\MY

 

--------------------------------------------------------------------------------

 

(as defined in Section 29.39. l of the Original Lease) in the Premises in
accordance with Section 29.31 of the Original Lease, as amended by Section 5
below, prior to the commencement of construction of the additional Test Cell,
the L-C Amount shall be increased by the amount equal to the estimated cost to
remove  such additional Test Cells and to restore the Premises to its condition
prior to the installation of such additional Test Cells. Tenant shall deliver to
Landlord a new L-C or a certificate of amendment to the existing L-C, conforming
in all respects to the requirements of Article 21 of  the Original Lease in such
increased L-C Amount. Any increase of the L-C Amount pursuant to this Section 4
shall not be subject to reduction.

5.Test Cells. Tenant has requested the right to install additional “Test Cells”
(as defined in Section 29.39.1 of the Original Lease) in the Premises. Landlord
hereby agrees that Tenant shall have the right to install such additional Test
Cells in the Premises, provided Tenant complies with the terms and conditions of
Section 29.39 of the Original Lease, including, but not limited to, provisions
relating to Landlord approval and the removal of the test cells and the
restoration of the affected portion of the Premises after such removal.

6.Tenant Improvement Allowance. Landlord shall provide Tenant with a tenant
improvement allowance in an amount not to exceed $255,180 (i.e., $10 per
rentable square foot of the Premises) in accordance with the provisions of the
tenant work letter attached hereto as Exhibit A (the “Tenant Work Letter”).

7.Condition of Premises. Tenant hereby acknowledges that Tenant is currently in
possession of the Premises and that neither Landlord nor any agent of Landlord
has made any representation or warranty regarding the condition of the Premises,
the Building or the Project, or with respect to the suitability of any of the
foregoing for the conduct  of Tenant’s  business. Except as expressly set forth
in Section 6, above, and in the Tenant Work Letter, Landlord shall not be
obligated to provide or pay for any improvement work or services related to the
improvement of the Premises, and Tenant shall continue to accept the Premises in
its presently existing, “as-is” condition. Tenant hereby acknowledges and agrees
that any improvements, alterations, additions or changes to the Premises shall
be completed pursuant to the terms and conditions of Article 8 of the Lease. The
parties acknowledge and agree that the restoration obligations set forth in
Section 8.5 of the Lease are supplemented by and subject to those certain
letters regarding alterations at the Premises from Landlord to Tenant dated
September 15, 2014, June 29, 2016, and October 26, 2017 attached hereto as
Exhibit B (the “Restoration Letters”). Except as set forth in the Restoration
Letters and except for the Test Cells and  the Lines which are subject to the
terms and conditions set forth in the Lease, Tenant shall have no obligation to
remove any other improvements or Alterations in the Premises which exist as of
the date of this Amendment.

8.Brokers. Landlord and Tenant hereby warrant to each other that they have had
no dealings with any real estate broker or agent in connection with the
negotiation of this Amendment and that they know of no real estate broker or
agent, other than Cushman & Wakefield and Kidder Mathews, who are entitled to a
commission in connection with this Amendment. Each party agrees to indemnify and
defend the other party against and hold the other party harmless from any and
all claims, demands, losses, liabilities, lawsuits, judgments, and costs and
expenses (including, without limitation, reasonable attorneys’ fees) with
respect to any leasing commission or equivalent compensation alleged to be owing
on account of any dealings with any real estate broker or agent occurring by,
through, or under the indemnifying party. The terms of this Section 8 shall
survive the expiration or earlier termination of the Original Lease, as amended
by this Amendment.

9.No Further Modification. Except as specifically set forth in this Amendment,
all of the terms and provisions of the Lease shall remain unmodified and in full
force and effect. In the event of any conflict between the terms and conditions
of the Lease, and the terms and conditions of this Amendment, the terms and
conditions of this Amendment shall prevail.

10.No Default. Tenant represents, warrants and covenants to Landlord that, to
Tenant’s knowledge as of the date of this Amendment, Landlord is not in default
of any of its obligations under the Original Lease and no event has
occurred  which, with the passage of time or the giving of notice, or both,
would constitute a default by Landlord. As of the date hereof, Tenant has no
offsets, setoffs, rebates, concessions, claims or defenses against or with
respect to the payment of Base Rent, Additional Rent or any other sums payable
under the Lease. Landlord represents, warrants and covenants to Tenant that, to
Landlord’s knowledge as of the date of this Amendment,

 

S\LEGAL\BPTENANTS\MV RESEARCH

TENANTS\VIEWRAY

Exhibit B-2

Mountain View Research Park

ViewRay, Inc.

SFLEGAL\MY

 

--------------------------------------------------------------------------------

 

Tenant is not in default of any of its obligations under the Original Lease and
no event has occurred which, with the passage of time or the giving of notice,
or both, would constitute a default by Tenant.

11.Statutory Disclosure and Related Terms. For purposes of Section l 938(a) of
the California Civil Code, Landlord hereby discloses to Tenant, and Tenant
hereby acknowledges, that to Landlord’s actual knowledge, that the Premises have
not undergone inspection by a Certified Access Specialist (CASp). As required by
Section 1938(e) of the California Civil Code, Landlord hereby states as follows:
“A Certified Access Specialist (CASp) can inspect the subject premises and
determine whether the subject premises comply with all of the applicable
construction-related accessibility standards under state law. Although state law
does not require a CASp inspection of the subject premises, the commercial
property owner or lessor may not prohibit the lessee or tenant from obtaining a
CASp inspection of the subject premises for the occupancy or potential occupancy
of the lessee or tenant, if requested by the lessee or tenant. The parties shall
mutually agree on the arrangements for the time and manner of the CASp
inspection, the payment of the fee for the CASp inspection, and the cost of
making any repairs necessary to correct violations of construction-related
accessibility standards within the premises.”  In furtherance of the
foregoing,  Landlord  and  Tenant  hereby  agree as follows: (a) any CASp
inspection requested by Tenant shall be conducted, at Tenant’s sole cost and
expense, by a CASp designated by Landlord, subject to Landlord’s reasonable
rules and requirements; (b) Tenant, at its sole cost and expense, shall be
responsible for making any improvements or repairs within the Premises to
correct violations of construction-related accessibility  standards  which are
disclosed  by such CASp inspection  requested  by Tenant; and (c) if such CASp
inspection discloses that anything done by or for Tenant in its use or occupancy
of the Premises shall require any improvements or repairs to the Building or
Project (outside the Premises) to correct violations of construction-related
accessibility standards, then Tenant shall reimburse Landlord upon demand, as
Additional Rent, for the cost to Landlord of performing such improvements or
repairs. The terms of this Section 11 do not amend or reduce the obligations of
Landlord and Tenant set forth in the Lease regarding compliance with Applicable
Laws and repair and maintenance of the Premises and the Project, but apply
solely to the obligations of Landlord and Tenant in connection with Tenant’s
election to conduct a CASp inspection hereunder.

12.Counterparts. This Amendment may be executed in counterparts with the same
effect as if both parties hereto had executed the same document. All
counterparts shall be construed together and shall constitute a single
agreement.

13.Authority. Tenant hereby represents and warrants that Tenant is a duly formed
and existing entity qualified to do business in California and that Tenant has
full right and authority to execute and deliver this Amendment and that each
person signing on behalf  of Tenant is authorized to do so.

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

 

 

 

S\LEGAL\BPTENANTS\MV RESEARCH

TENANTS\VIEWRAY

Exhibit B-3

Mountain View Research Park

ViewRay, Inc.

SFLEGAL\MY

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Amendment has been executed as of the day and year
first above written.

“Landlord”:

BXP RESEARCH PARK LP,

a Delaware limited partnership

BY: BXP CALIFORNIA GP LLC,

a Delaware limited liability company,

its general painter

 

BY:

BOSTON PROPERTIES LIMITED PARTNERSHIP,

 

a Delaware limited partnership,

 

its sole member

 

 

 

BY:

BOSTON PROPERTIES, INC.,

 

 

a Delaware corporation,

 

 

its general partner

 

 

 

 

 

BY:

/s/ Bob Pester

 

 

 

 

Name: Bob Pester

 

 

 

Title: Executive Vice President, San Francisco Region

 

BY:

BOSTON PROPERTIES LIMITED PARTNERSHIP,

 

a Delaware limited partnership,

 

its Series A Limited Partner

 

 

 

BY:

BOSTON PROPERTIES, INC.,

 

 

a Delaware corporation,

 

 

its general partner

 

 

 

 

 

BY:

/s/ Bob Pester

 

 

 

 

Name: Bob Pester

 

 

 

Title: Executive Vice President, San Francisco Region

 

BY:

BOSTON PROPERTIES LIMITED PARTNERSHIP,

 

a Maryland corporation,

 

its Series B Limited Partner

 

 

 

BY:

/s/ Bob Pester

 

 

 

Name: Bob Pester

 

 

Title: Executive Vice President, San Francisco Region

 

[signature pages continue on following page]

 

S\LEGAL\BPTENANTS\MV RESEARCH

TENANTS\VIEWRAY

Exhibit B-4

Mountain View Research Park

ViewRay, Inc.

SFLEGAL\MY

 

--------------------------------------------------------------------------------

 

“Tenant”:

VIEWRAY, INC.,

a Delaware corporation

 

BY:

/s/ Doug Keare

Name:

Doug Keare

Title:

C.O.O

 

BY:

/s/ Chris A. Raanes

Name:

Chris A. Raanes

Title:

President & CEO

 

 

 

S\LEGAL\BPTENANTS\MV RESEARCH

TENANTS\VIEWRAY

Exhibit B-5

Mountain View Research Park

ViewRay, Inc.

SFLEGAL\MY

 

--------------------------------------------------------------------------------

 

EXHIBIT A

TENANT WORK LETTER

This Tenant Work Letter shall set forth the terms and conditions relating to the
construction of the “Tenant Improvements” (defined below) in the Premises. This
Tenant Work Letter is essentially organized chronologically and addresses the
issues of the construction of the Premises, in sequence, as such issues will
arise during the actual construction of the Tenant Improvements. All references
in this Tenant Work Letter to Articles or Sections of “the Lease” shall mean the
relevant portions of Articles 1 through 29 of the Original Lease, all references
in this Tenant Work Letter to “the Amendment” shall mean the amendment to which
this Tenant Work Letter is attached, and all references in this Tenant Work
Letter to Sections of “this Tenant Work Letter” shall mean the relevant portions
of Sections 1 through 5 of this Tenant Work Letter.

SECTION 1

CONDITION OF THE PREMISES AND BASE BUILDING

Tenant is currently in possession of the Premises.  Upon the full execution  and
delivery of the Amendment, except as expressly provided in the Amendment or in
this Tenant Work Letter, Tenant shall continue to accept the Premises and Base
Building from Landlord in their presently existing, “as-is” condition.

SECTION 2

TENANT IMPROVEMENTS

2.1Tenant Improvement Allowance. Tenant shall be entitled to a one-time tenant
improvement allowance (the “Tenant Improvement Allowance”) in the amount set
forth  in Item 12 of the Summary of this Lease for the costs relating to the
initial design and construction of Tenant’s improvements, which are permanently
affixed to the Premises (the “Tenant Improvements”). In no event shall Landlord
be obligated to make disbursements pursuant to this Tenant Work Letter in a
total amount which exceeds the Tenant Improvement Allowance. In the event that
the Tenant Improvement Allowance is not fully utilized by Tenant by the one (1)
year anniversary of the date upon which the Amendment is executed and delivered
by both Landlord and Tenant, then such unused amounts shall revert to Landlord,
and Tenant shall have no further rights with respect thereto. All Tenant
Improvements for which the Tenant Improvement Allowance has been made available
shall be deemed Landlord’s property under the terms of the Lease; provided,
however, Landlord may, by written notice to Tenant  prior to the end of the
Extended Term, or given following any earlier termination of this Lease, require
Tenant, at Tenant’s expense, to remove any Tenant Improvements and to repair any
damage to  the Premises and Building caused by such removal and return the
affected po11ion of the Premises to their condition existing prior to the
installment of such Tenant Improvements. Notwithstanding the foregoing, Section
8.6 of the Original Lease shall apply with respect to the Tenant Improvements,
except that, by execution of this Amendment, Tenant shall be deemed to have sent
a written request complying with the provisions of Section 8.6 of the Original
Lease in connection with Tenant’s submission to Landlord of the Final Working
Drawings for Landlord’s approval.

2.2Disbursement of the Tenant Improvement Allowance.

2.2.1Tenant Improvement Allowance Items. Except as otherwise set forth in this
Tenant Work Letter, the Tenant Improvement Allowance shall be disbursed by
Landlord only for the following items and costs (collectively the “Tenant
Improvement Allowance Items”):

2.2.1.1Payment of the fees of the “Architect” and the “Engineers,” as those
terms are defined in Section 3.1 of this Tenant Work Letter, which fees shall,
notwithstanding anything to the contrary contained in this Tenant Work Letter,
not exceed an aggregate amount equal to $3.00 per rentable square foot of the
Premises, and payment of the  fees incurred by, and the cost of documents and
materials

 

S\LEGAL\BPTENANTS\MV RESEARCH

TENANTS\VIEWRAY

Exhibit A-1

Mountain View Research Park

ViewRay, Inc.

SFLEGAL\MY

 

--------------------------------------------------------------------------------

 

supplied by, Landlord and Landlord’s consultants in connection with the
preparation and review of the “Construction  Drawings,” as that term is defined
in Section 3.1 of this Tenant Work Letter;

2.2.1.2The payment of plan check, permit and license fees relating to
construction of the Tenant Improvements;

2.2.1.3The cost of construction of the Tenant Improvements, including, without
limitation, testing and inspection costs, freight elevator usage, hoisting and
trash removal costs, and contractors’ fees and general conditions;

2.2.1.4The cost of any changes in the Base Building when such changes are
required by the Construction Drawings (including if such changes are due to the
fact that such work is prepared on an unoccupied basis), such cost to include
all direct architectural and/or engineering fees and expenses incurred in
connection therewith;

2.2.1.5The cost of any changes to the Construction Drawings or Tenant
Improvements required by all applicable building codes (the “Code”);

2.2.1.6The cost of connection of the Premises to the Building’s energy
management systems;

2.2.1.7The cost of the “Coordination Fee,” as that term is defined in Section
4.2.2 of this Tenant Work Letter;

2.2.1.8Sales and use taxes and Title 24 fees; and

2.2.1.9All other costs to be expended by Landlord in connection with the
construction of the Tenant Improvements.

2.2.2Disbursement of Tenant Improvement Allowance. During the construction of
the Tenant Improvements, Landlord shall make monthly disbursements of the Tenant
Improvement Allowance for Tenant Improvement Allowance Items for the benefit of
Tenant and shall authorize the release of monies for the benefit of Tenant as
follows.

2.2.2.1Monthly Disbursements. On or before the day of each calendar month, as
determined by Landlord, during the construction of Tenant Improvements (or such
other date as Landlord may designate), Tenant shall deliver to Landlord: (i) a
request for payment of the “Contractor,” as that term is defined in Section 4.1
of this Tenant Work Letter approved by Tenant, in a form to be provided by
Landlord, showing the schedule, by trade, of percentage of completion of Tenant
Improvements, detailing the portion of the work completed and the portion not
completed; (ii) invoices from all of “Tenant’s Agents,” as that tenn is defined
in Section 4.1.2 of this Tenant Work Letter, for labor rendered and materials
delivered to the Premises for which the request for payment of the Tenant
Improvement Allowance relates; (iii) executed mechanic’s lien releases from all
of Tenant’s Agents which shall comply with the appropriate provisions, as
reasonably detem1ined by Landlord, of  California  Civil  Code  Section 8132,
8134, 8136 and 8138, as applicable; and (iv) all other information reasonably
requested by Landlord. Tenant’s request for payment shall be deemed Tenant’s
acceptance and approval of the work furnished and/or the materials supplied as
set forth in Tenant’s payment request. Thereafter, Landlord shall .deliver a
check to Tenant in payment of the lesser of: (A) the amounts so requested by
Tenant, as set forth in this Section 2.2.2.1, above, less a ten percent (10%)
retention (the aggregate amount of such retentions to be known as the “Final
Retention”), and (B) the balance of any remaining available portion of the
Tenant Improvement Allowance (not including the Final Retention), provided that
Landlord does not dispute any request for payment based on non-compliance of any
work with the “Approved Working Drawings,” as that term is defined in Section
3.4 below, or due to any substandard work, or for any other reason. Landlord’s
payment of such amounts shall not be deemed Landlord’s approval or acceptance of
the work furnished or materials supplied as set forth in Tenant’s payment
request.

 

S\LEGAL\BPTENANTS\MV RESEARCH

TENANTS\VIEWRAY

Exhibit A-2

Mountain View Research Park

ViewRay, Inc.

SFLEGAL\MY

 

--------------------------------------------------------------------------------

 

2.2.2.2Final Retention. Subject to the provisions of this Tenant Work Letter, a
check for the Final Retention shall be delivered by Landlord to Tenant following
the completion of construction of the Premises, provided that (i) Tenant
delivers to Landlord properly executed mechanics lien releases in compliance
with both  California  Civil  Code Section 8132 and either Section 8136 or
Section 8138, (ii) Landlord has determined that no substandard work exists which
adversely affects the mechanical, electrical, plumbing, heating, ventilating and
air conditioning, life-safety or other systems of the Building, the curtain wall
of the Building, the structure or exterior appearance of the Building, or any
other tenant’s  use of such other tenant’s leased premises in the Building and
(iii) Architect delivers to Landlord a certificate, in a form reasonably
acceptable to Landlord, certifying that the  construction  of Tenant
Improvements in the Premises has been substantially completed.

2.2.2.3Other Terms. Landlord shall only be obligated to make disbursements from
the Tenant Improvement Allowance to the extent costs are incurred by Tenant for
Tenant Improvement Allowance Items.  All Tenant Improvement Allowance Items for
which the Tenant Improvement Allowance has been made available shall be deemed
Landlord’s property under the terms of this Lease. Notwithstanding anything to
the contrary in the Lease, Landlord shall not be obligated to disburse any
portion of the Tenant Improvement Allowance during the continuance of an uncured
default under the Lease, and Landlord’s obligation to disburse shall only resume
when and if such default is cured.

2.3Standard Tenant Improvement Package. Landlord has established specifications
(the “Specifications”) for the Building standard components to be used in the
construction of the Tenant Improvements in the Premises (collectively, the
“Standard Improvement Package”), which Specifications shall be supplied to
Tenant by Landlord prior to execution of this Amendment. The quality of Tenant
Improvements shall be equal to or of greater quality than the quality of the
Specifications, provided that the Tenant Improvements shall comply with certain
Specifications as designated by Landlord. Landlord may make changes to the
Specifications for the Standard Improvement Package from time to time; provided,
however, that Tenant shall not be required to make any changes to any Approved
Working Drawings as a result of any such changes.

SECTION 3

CONSTRUCTION ORAWINGS

3.1Selection of Architect/Construction Drawings. Tenant shall retain the
architect/space planner reasonably approved by Landlord (the “Architect”) to
prepare the “Construction Drawings,” as that tenn is defined in this Section
3.1. Tenant shall retain the engineering consultants designated by Landlord (the
“Engineers”) to prepare all plans and engineering working drawings relating to
the structural, mechanical, electrical, plumbing, HYAC, life safety, and
sprinkler work in the Premises, which work is not part of the Base Building. The
plans and drawings to be prepared by Architect and the Engineers hereunder shall
be known collectively as the “Construction Drawings.” All Construction Drawings
shall comply with the drawing format and specifications reasonably determined by
Landlord, and shall be subject to Landlord’s reasonable approval. Tenant and
Architect shall verify, in the field, the dimensions and conditions as shown on
the relevant portions of the base building plans, and Tenant and Architect shall
be solely responsible for the same, and Landlord shall have no responsibility in
connection therewith. Landlord’s review of the Construction Drawings as set
forth in this Section 3, shall be for its sole purpose and shall not imply
Landlord’s review of the same, or obligate Landlord to review the same, for
quality, design, Code compliance or other like matters. Accordingly,
notwithstanding that any Construction Drawings  are  reviewed  by Landlord or
its space planner, architect, engineers and consultants, and notwithstanding any
advice or assistance which may be rendered to Tenant by Landlord or Landlord’s
space planner, architect, engineers, and consultants, Landlord shall have no
liability whatsoever in connection therewith and shall not be responsible for
any omissions or errors contained in the Construction Drawings, and Tenant’s
waiver and indemnity set forth in this Lease shall specifically  apply to the
Construction Drawings.

 

S\LEGAL\BPTENANTS\MV RESEARCH

TENANTS\VIEWRAY

Exhibit A-3

Mountain View Research Park

ViewRay, Inc.

SFLEGAL\MY

 

--------------------------------------------------------------------------------

 

3.2Final Space Plan. Tenant shall supply Landlord with four (4) copies signed by
Tenant of its final space plan for the Premises before any architectural working
drawings or engineering drawings have been commenced. The final space plan (the
“Final Space Plan”) shall include a layout and designation of all offices, rooms
and other partitioning, their intended use, and equipment to be contained
therein. Landlord may request clarification or more specific drawings for
special use items not included in the Final Space Plan. Landlord shall advise
Tenant within five (5) business days after Landlord’s receipt of the Final Space
Plan for the Premises if the same is unsatisfactory or incomplete in any respect
as Landlord shall reasonably determine. If Tenant is so advised, Tenant shall
promptly cause the Final Space Plan to be revised to correct any deficiencies or
other matters Landlord may reasonably require.

3.3Final Working Drawings. After the Final Space Plan has been approved by
Landlord, Tenant shall supply the Engineers with a complete listing of standard
and non-standard equipment and specifications, including, without limitation,
B.T.U. calculations, electrical requirements and special electrical receptacle
requirements for the Premises, to enable the Engineers and the Architect to
complete the “Final Working Drawings” (as that term is defined below) in the
manner as set forth below. Upon the approval of the Final Space Plan by Landlord
and Tenant, Tenant shall promptly cause the Architect and the Engineers to
complete the architectural and engineering drawings for the Premises, and
Architect shall compile a fully coordinated set of architectural, structural,
mechanical, electrical and plumbing  working drawings in a form which is
complete to allow subcontractors to bid on the work and to obtain all applicable
permits (collectively, the “Final Working Drawings”) and shall submit the same
to Landlord for Landlord’s approval. Tenant shall supply Landlord with four (4)
copies signed by Tenant of such Final Working Drawings. Landlord shall advise
Tenant within five (5) business days after Landlord’s receipt of the Final
Working Drawings for the Premises if the same is unsatisfactory or incomplete in
any respect as reasonably detem1ined by Landlord.  If Tenant is so advised,
Tenant shall immediately revise the Final Working Drawings in accordance  with
such review and any disapproval of Landlord in connection therewith.

3.4Approved Working Drawings. The Final Working Drawings shall be reasonably
approved by Landlord (the “Approved Working Drawings”) prior to the commencement
of construction of the Premises by Tenant. After approval by Landlord of the
Final Working Drawings, Tenant may submit the same to the appropriate municipal
authorities for all applicable building permits (the “Permits”). Tenant hereby
agrees that neither Landlord nor Landlord’s consultants shall be responsible for
obtaining any building permit or certificate of occupancy for the Premises and
that obtaining the same shall be Tenant’s responsibility; provided,  however,
that Landlord shall cooperate with Tenant in executing permit applications and
performing other ministerial acts reasonably necessary to enable Tenant to
obtain any such permit or certificate of occupancy. No changes, modifications or
alterations in the Approved Working  Drawings  may be made without the prior
written consent of Landlord, which consent may not be unreasonably withheld.

SECTION 4

CONSTRUCTION OF THE TENANT IMPROVEMENTS

4.1Tenant’s Selection of Contractors.

4.1.1The Contractor. A general contractor shall be retained by Tenant to
construct the Tenant Improvements. Such general contractor (“Contractor”) shall
be selected by Tenant and reasonably approved by Landlord, and Tenant shall
deliver to Landlord notice of its selection of the Contractor upon such
selection.

4.1.2Tenant’s Agents. All subcontractors, laborers, materialmen, and suppliers
used by Tenant (such subcontractors, laborers, materialmen, and suppliers, and
the Contractor to be known collectively as “Tenant’s Agents”) shall be
reasonably approved by Landlord.

 

S\LEGAL\BPTENANTS\MV RESEARCH

TENANTS\VIEWRAY

Exhibit A-4

Mountain View Research Park

ViewRay, Inc.

SFLEGAL\MY

 

--------------------------------------------------------------------------------

 

4.2Construction of Tenant Improvements by Tenant’s Agents.

4.2.1Construction Contract; Cost Budget.

4.2.1.1Tenant shall deliver to Landlord a copy of the construction contract and
general conditions with Contractor (the “Contract”) promptly after execution
thereof.

4.2.1.2Prior to the commencement of Tenant Improvements, and after Tenant has
accepted all bids for Tenant Improvements, Tenant shall provide Landlord with a
detailed breakdown, by trade, of the final costs to be incurred or which have
been incurred in connection with the design and construction of Tenant
Improvements, which costs form a basis for the amount of the construction
contract with Tenant’s contractor (the “Final Costs”). Prior to the commencement
of construction of Tenant Improvements, Tenant shall identify the amount (the
“Over-Allowance Amount”) equal to the difference between the amount of the Final
Costs and the amount of the Tenant Improvement Allowance. In the event that the
Final Costs are greater than the amount of the Tenant Improvement Allowance (the
“Over-Allowance Amount”), then Tenant shall pay a percentage of each amount
requested by the Contractor or otherwise to be disbursed under this Tenant Work
Letter, which percentage shall be equal to the Over-Allowance Amount divided by
the amount of the Final Costs, and such payments by Tenant (the “Over-Allowance
Payments”) shall be a condition to Landlord’s obligation to pay any amounts from
the Tenant Improvement Allowance. In the event that, after  the  Final Costs
have been delivered by Tenant to Landlord, the costs relating to Tenant
Improvements shall change, any additional costs for such design and construction
in excess of the Final Costs shall be added to the Over-Allowance Amount and the
Final Costs, and the Over-Allowance Payments shall be recalculated in accordance
with the terms of the immediately preceding sentence. In connection with any
payment of the Over-Allowance Amount made by Tenant pursuant to this Section 4,
Tenant shall provide Landlord with the documents described in Sections 2.2.2.1
(i). (ii). (iii) and  iv) of this Tenant Work Letter, below, for Landlord’s
approval, prior to Tenant paying such costs.

4.2.2Tenant’s Agents.

4.2.2.1Landlord’s General Conditions for Tenant’s Agents and Tenant Improvement
Work. Tenant’s and Tenant’s Agent’s construction of the Tenant Improvements
shall comply with the following: (i) the Tenant Improvements shall  be
constructed in strict accordance with the Approved Working Drawings; (ii)
Landlord’s rules and regulations for the construction of improvements in the
Building, (iii) Tenant’s Agents shall submit schedules of all work relating to
the Tenant’s Improvements to Contractor and Contractor shall, within five (5)
business days of receipt thereof, inform Tenant’s Agents of any changes which
are necessary thereto, and Tenant’s Agents shall adhere to such corrected
schedule; and (iv) Tenant shall abide by all reasonable rules made by Landlord’s
Building  manager  with respect to the use of freight, loading dock and service
elevators, storage of  materials, coordination of work with the contractors of
other tenants, and any other matter in connection with this Tenant Work Letter,
including, without limitation, the construction of the Tenant Improvements.
Tenant shall pay a logistical coordination fee (the “Coordination Fee”) to
Landlord in an amount equal to three percent (3%) of the hard costs of
construction for the Tenant Improvements, not to exceed $25,518.00 (or $1.00 per
rentable square foot of the Premises), which Coordination Fee shall be for
services relating to the coordination of the construction of the Tenant
Improvements. In the event of a conflict between the Approved Working Drawings
and Landlord’s construction rules and regulations, Landlord, in its reasonable
discretion, shall determine which shall prevail.

4.2.2.2Indemnity. Tenant’s indemnity of Landlord as set forth in this Lease
shall also apply with respect to any and all costs, losses, damages, injuries
and liabilities related in any way to any act or omission of Tenant or Tenant’s
Agents, or anyone directly or indirectly employed by any of them, or in
connection with Tenant’s non-payment of any amount arising out of the Tenant
Improvements and/or Tenant’s disapproval of all or any po11ion of any request
for payment. Such indemnity by Tenant, as set forth in this Lease, shall also
apply with respect to any and all costs, losses, damages, injuries and
liabilities related in any way to Landlord’s performance of any ministerial acts
reasonably necessary (i) to permit Tenant to complete the Tenant Improvements,
and (ii) to enable Tenant to obtain any building permit or certificate of
occupancy for the Premises.

 

S\LEGAL\BPTENANTS\MV RESEARCH

TENANTS\VIEWRAY

Exhibit A-5

Mountain View Research Park

ViewRay, Inc.

SFLEGAL\MY

 

--------------------------------------------------------------------------------

 

4.2.2.3Requirements of Tenant’s Agents.  Each  of  Tenant’s Agents shall
guarantee to Tenant and for the benefit of Landlord that the portion of the
Tenant Improvements for which it is responsible shall be free from any defects
in workmanship and materials for a period of not less than one (1) year from the
date of completion thereof. Each of Tenant’s Agents shall be responsible for the
replacement or repair, without additional charge, of all work done or furnished
in accordance with its contract that shall become defective within one (1) year
after the completion of the work performed by such contractor or subcontractors.
The correction of such work shall include, without additional charge, all
additional expenses and damages incurred in connection with such removal or
replacement of all or any part of  the  Tenant Improvements, and/or the Building
and/or common areas that may be damaged or disturbed thereby. All such
warranties or guarantees as to materials or workmanship of or with respect to
the Tenant Improvements shall be contained in the Contract or subcontract
and  shall be written such that such guarantees or warranties shall inure to the
benefit of both Landlord and Tenant, as their respective interests may appear,
and can be directly enforced by either. Tenant covenants to give to Landlord any
assignment or other assurances which may be necessary to effect such right of
direct enforcement.

4.2.3Governmental Compliance. The Tenant Improvements shall comply in all
respects with the following: (i) the Code and other state, federal, city or
quasi-governmental laws, codes, ordinances and regulations, as each may apply
according to the rulings of the controlling public official, agent or other
person; (ii) applicable standards of the American Insurance Association
(formerly, the National Board of Fire Underwriters) and the National Electrical
Code; and (iii) building material manufacturer’s specifications.

4.2.4Inspection by Landlord. Tenant shall provide Landlord with reasonable prior
notice of any inspection to be performed by a governmental entity in connection
with the construction of the Tenant Improvements in order to allow Landlord to
be present during such inspection. Landlord shall have the right to inspect the
Tenant Improvements at all times, provided however, that Landlord’s failure to
inspect the Tenant Improvements shall in no event constitute a waiver of any of
Landlord’s rights hereunder nor shall Landlord’s inspection of the Tenant
Improvements constitute Landlord’s reasonable approval of the same. Should
Landlord disapprove any portion of the Tenant Improvements, Landlord shall
notify Tenant in writing of such disapproval and shall specify the items
disapproved. Any defects or deviations in, and/or disapproval by Landlord of,
the Tenant Improvements shall be rectified by Tenant at no expense to Landlord
(subject to the Tenant Improvement Allowance), provided however, that in the
event Landlord determines that a defect or deviation exists or disapproves of
any matter in connection with any portion of the Tenant Improvements and such
defect, deviation or matter might adversely affect the mechanical, electrical,
plumbing, heating, ventilating and air conditioning or life-safety systems of
the Building, the structure or exterior appearance of the Building or any other
tenant’s use of such other tenant’s leased premises, Landlord may, take such
action as Landlord deems necessary, at Tenant’s expense and without incurring
any liability on Landlord’s part, to correct any such defect, deviation and/or
matter, including, without limitation, causing  the cessation of performance of
the construction of the Tenant Improvements until such time as the defect,
deviation and/or matter is corrected to Landlord’s satisfaction.

4.2.5Meetings. Commencing upon the execution of the Amendment, Tenant shall hold
weekly meetings at a reasonable time, with the Architect and the Contractor
regarding the progress of the preparation of Construction Drawings and the
construction of the Tenant Improvements, which meetings shall be held at a
location designated by Landlord, and Landlord and/or its agents shall receive
prior notice of, and shall have the right to attend,  all  such meetings, and,
upon Landlord’s request, certain  of Tenant’s Agents shall
attend  such  meetings. In addition, minutes shall be taken at all such
meetings, a copy of which minutes shall be promptly delivered to Landlord. One
such meeting each month shall include the review of Contractor’s current request
for payment.

4.3Notice of Completion; Copy of Record Set of Plans. Within ten (10) days after
completion of construction of the Tenant Improvements, Tenant shall cause a
Notice of Completion to be recorded in the office of the Recorder of the county
in which the Building is located in accordance with Section 3093 of the Civil
Code of the State of California or any successor statute, and shall furnish a
copy thereof to Landlord upon such recordation. If Tenant fails to do so,
Landlord may execute and file the same on behalf of Tenant as Tenant’s agent for
such purpose, at Tenant’s sole cost and expense. At the conclusion of
construction, (i)

 

S\LEGAL\BPTENANTS\MV RESEARCH

TENANTS\VIEWRAY

Exhibit A-6

Mountain View Research Park

ViewRay, Inc.

SFLEGAL\MY

 

--------------------------------------------------------------------------------

 

Tenant shall cause the Architect and Contractor (A) to update the Approved
Working Drawings as necessary to reflect all changes made to the Approved
Working Drawings during the course of construction, (B) to certify to the best
of their knowledge that the “record-set” of as-built drawings are true and
correct, which certification shall survive the expiration or termination of this
Lease, and (C) to deliver to Landlord four (4) sets of copies of such record set
of drawings within ninety (90) days following issuance of a certificate of
occupancy for the Premises, and (ii) Tenant shall deliver to Landlord a copy of
all warranties, guaranties, and operating manuals and information relating to
the improvements, equipment, and systems in the Premises.

SECTION 5

MISCELLANEOUS

5.1Tenant’s Representative. Tenant has designated Doug Keare as its sole
representative with respect to the matters set forth in this Tenant Work Letter,
who shall  have full authority and responsibility to act on behalf of the Tenant
as required in this Tenant Work Letter.

5.2Landlord’s Representative. Landlord has designated Peter Back as its sole
representatives with respect to the matters set forth in this Tenant Work
Letter, who, until further notice to Tenant, shall have full authority and
responsibility to act on behalf of the Landlord as required in this Tenant Work
Letter.

5.3Tenant’s Lease Default. Notwithstanding any provision to the contrary
contained in this Lease, if an event of default as described in the Lease or
this Tenant Work Letter has occurred at any time on or before the completion of
the Tenant Improvements,  then  (i) in addition to all other rights and remedies
granted to Landlord pursuant to this Lease, Landlord shall have the right to
withhold payment of all or any portion of the Tenant Improvement Allowance
and/or Landlord may cause Contractor to cease the construction of the Premises
(in which case, Tenant shall be responsible for any delay in the substantial
completion of the Premises caused by such work stoppage), and (ii) all other
obligations of Landlord under the terms of this Tenant Work Letter shall  be
forgiven,  in each case, until such time as such default is cured pursuant to
the terms of this Lease (in which case, Tenant shall be responsible for any
delay in the substantial completion of the Premises caused by such inaction by
Landlord).

 

 

 

S\LEGAL\BPTENANTS\MV RESEARCH

TENANTS\VIEWRAY

Exhibit A-7

Mountain View Research Park

ViewRay, Inc.

SFLEGAL\MY

 

--------------------------------------------------------------------------------

 

EXHIBIT B

RESTORATION LETTERS

 

[gfdnicey5sbp000001.jpg]

 

 

 

 

Boston, MA

New York, NY

San Francisco, CA

Washington, D.C.

September 14, 2015

Ms. Amy Hanson

ViewRay Technologies, Inc.

2 Thenno Fisher Way

Oakwood Village, OH 44146

RE: Alterations - 815 E. Middlefield Road

Dear Ms. Hanson:

General Tenant Alteration Requirements:

•    Provide a copy of the contract between tenant and general contractor for
Landlord file.

•    Provide a copy of all permits required for the work prior to the start of
construction. Upon completion, provide a copy of the completed permits as part
of the close out package with all as-builds.

•    Provide your operating plan, including required approvals by all
jurisdictions having authority.

•    Provide a schedule and logistical plan For Landlord to approve. Include any
activities that might be disruptive to other tenants/buildings/parking spaces on
this site and staging or temporary storage areas that you are contemplating.

ViewRay Specified Requirements:

•    FULL RESTORATION AND RESTORAL OF THE BUILDING AT THE END OF THE LEASE WOULD
BE REQUIRED FOR THESE ALTERATIONS AND SCOPES.

•    Per section 29.39.2 of your lease, “Tenant shall be responsible for
assuring that the installation, maintenance, operation and removal of the Test
Cells shall in no way damage any portion of the Building or Project. To the
maximum extent permitted by Applicable Law, the Test Cells shall be at the sole
risk of Tenant”.

•    Per section 21.8 of your lease, “in the even Tenant installs a Test Cell...
prior to the commencement of construction of the Test Cell, the [Letter of
Credit] amount shall be increased by the Premises to its condition prior to the
installation of the Test Cell”.

•    Provide additional information on construction and industry standards on
regulations, operations, and quality control for potential exposure both outside
and inside the premises for any special equipment.

WWW.BOSTONPROPERTIES.COM - BOSTON PROPERTIES, INC. (NYSE, BXP)

 

 

S\LEGAL\BPTENANTS\MV RESEARCH

TENANTS\VIEWRAY

Exhibit B-1

Mountain View Research Park

ViewRay, Inc.

SFLEGAL\MY

 

--------------------------------------------------------------------------------

 

 

Page 2

 

•    Provide required regulations and plan to prevent radiation exposure while
equipment is in use. This includes, but is not limited to, roof access. Any
mechanical equipment above the existing “no fly zone” may be required to be
relocated in addition to restricting roof access with signs and locks.

•    The fence is required to be an architectural roof screen enclosure for
equipment for aesthetic reasons and installation to include a controllable and
lockable gate. A chain-link fence is not preferred. There is no enclosure area
details provided on the roof screen/fencing enclosure on the roof in these plans
aside from one post detail.

•     SPEC Division 17 Electrical Section: The required additional 400 amp at
480 volts may not be readily available capacity in the existing building service
in addition to all of the current connected loads. Tenant may have to install a
new service to achieve their required capacity. This alteration is also subject
to restoration.

•    SPEC Division 12 Equipment Section: Emergency Generator called out to be
installed. A propane driven generator is shown. Diesel fuel is the preferred
medium for this application, however if the tenant is comfortable with propane
and the City approves as such we will not require Diesel. That being said, this
will fall under the removal and restoration requirement above at the end of the
lease.

•    SPEC Division 18 Alternates: New roll up door called out at rear of
building. This will require structural design review and physical improvements
to assure no material weakening of the building wall system.

•    Landlord is to be updated on construction and operation progress.

•    Per section 8.3 of your lease, Tenant is to provide landlord with copies of
all final lien releases and unconditional waivers.

•    Tenant shall be responsible for all CAL-OSHA general industry requirements
around this type of installation and operation, including all safety signs,
warnings, training and operating protocols.

If you have any questions, please do not hesitate to contact me at 650.930.9467
or khattley@bostonproperties.com

Sincerely,

/s/ Kelly Hattley

Kelly Hettley, RPA

Property Manager

 

 

 

cc:

Steve Colvin

 

 

Peter Back

 

 

Danny Murtagh

 

 

S\LEGAL\BPTENANTS\MV RESEARCH

TENANTS\VIEWRAY

Exhibit B-2

Mountain View Research Park

ViewRay, Inc.

SFLEGAL\MY

 

--------------------------------------------------------------------------------

 

 

[gfdnicey5sbp000002.jpg]

 

 

 

Boston, MA

New York, NY

San Francisco, CA

Washington, D.C

June 29, 2016

Mr. Stephen Strunk

Ms. Amy Hanson

ViewRay Technologies, Inc.

815 E. Middlefield Road

Mountain View, CA 94043

RE: Alterations - 815 E. Middlefield Road

Dear Mr. Strunk and Ms. Hanson:

As your alterations have completed, you will be required to perform the
following restoration requirements below at the end of the lease term. This
letter is not in any way altering any prior agreements, lease, or amendments,
etc., rather this is in addition.

Restoration

•    The new roll-up door must be operational and returned in good working order
condition.

•    The generator, pad and facing must be removed and restored to original
condition per the First Amendment to the Lease Agreement.

•    HVAC to be fully restored and returned in good working condition.

•     Pre-action systems, systems installed, machines, specialized and
non-specialized equipment and all other nonstandard office equipment and systems
must be fully removed and returned in original condition.

•    Per section 29.18 of your lease, provide a completed hazardous material
disclosure certification and close out document at the end of the lease and
compliance with environmental laws requirements.

•    All concrete areas, walls and partitions installed during construction will
need to be fully removed and restored to original condition.

•    All walls need to be painted in a neutral standard color.

•    Carpet to be restored and returned in good shape, continues, all repairs
must be made and cannot have patchwork of any sort.

•    The back second kitchen that is being removed must be fully restored in a
like fashion. The details will be determined at the end of the lease and must
meet the specifications of the Landlord.

•    Ceiling grid and ceiling tiles to be fully restored. All repairs must be
made and cannot be patchwork.

•    Roof to be fully restored and in good working order and condition.

•    Roof screen may remain and returned in good working condition. All antennas
and equipment on the roof to be fully removed and restored.

•    Structure to be sound and fully restored.

•     Any and all scope shown in the contract to be restored to its
preconstruction condition with the exception of any interior walls and
partitions removed to accommodate tenant’s alteration which do not have to be
reinstalled, but the space shall be delivered in a usable open area.

WWW.BOSTONPROPERTIES.COM - BOSTON PROPERTIES, INC. (NYSE, BXP)

 

S\LEGAL\BPTENANTS\MV RESEARCH

TENANTS\VIEWRAY

Exhibit B-3

Mountain View Research Park

ViewRay, Inc.

SFLEGAL\MY

 

--------------------------------------------------------------------------------

 

[gfdnicey5sbp000003.jpg]

Also enclosed is a copy of the correspondence sent on September 14, 2015 for
your reference. If you have any question, please do not hesitate to contact me
at 650.930.9467 or khattley@bostonproperties.com

Sincerely,

/s/ Kelly Hattley

Kelly Hattley, RPA

Property Manager

 

cc:

Steve Colvin

 

Peter Back

 

Linda Ray

 

Danny Murtagh

 

Don Colquhoun

 



 

S\LEGAL\BPTENANTS\MV RESEARCH

TENANTS\VIEWRAY

Exhibit B-4

Mountain View Research Park

ViewRay, Inc.

SFLEGAL\MY

 

--------------------------------------------------------------------------------

 

[gfdnicey5sbp000004.jpg]

453 Ravendale Drive, suite D

Mountain View, CA 94043

 

www.bostonproperties.com

Boston Properties, Inc.

(NYSE: BXP)

 

 

 

 

 

Boston

Los Angeles

New York

San Francisco

Washington, DC

October 26, 2017

 

Ms. Sherry Keselman

ViewRay Technologies, lnc.

815 E Middlefield Road

Mountain View, CA 94043

 

RE:   Alterations at 815 E Middlefield Road

 

Dear Ms. Keselman:

 

We are in receipt of the emailed drawings for alterations of the new Laboratory
space and broadened scope including the Software laboratory which will take up
to 3 office spaces requiring the wall dividing these areas to be removed. We
find no objections and will require ViewRay to restore the alteration at end of
Lease and to perform all work in compliance with codes and a proper building
permit from the City of Mountain view. All of this scope requires a building
permit, so to comply with law, ViewRay must execute a building permit and have
it properly inspected and signed off. ViewRay to provide the Landlord with the
permit set prior to construction commencement.

 

Your request to extend your Laboratory area is approves and is also contingent
on the general requirements for all tenant alterations to be followed:

 

General Tenant Alteration Requirements:

 

1.   Provide structural, mechanical and electrical stamped engineering drawings
for Landlord review and approval, as well as final permit set to the city.

2.   Provide a copy of the contract between tenant and general contractor for
Landlord file.

3.   Provide a copy of all permits required for the work prior to the start of
construction. Upon completion, provide a copy of the completed permits as part
of the close out package with all as-builts, please send this information to the
attention of Linda Ray at lray@bostonproperties.com.

4.   Provide your operating plan, including required approvals by all
jurisdictions having authority.

5.   Provide a schedule and logistical plan for Landlord to approve. Include any
activities that might be disruptive to other tenants/buildings/parking spaces on
this site and staging or temporary storage areas that you are contemplating.

6.   A copy of the Conditional Waiver on Progress Payments and Unconditional
Waiver and Release on Final Payment to be provided.

7.   Tenant shall have the installation reviewed and approved by a licensed
contractor.

 

 

 

S\LEGAL\BPTENANTS\MV RESEARCH

TENANTS\VIEWRAY

Exhibit B-5

Mountain View Research Park

ViewRay, Inc.

SFLEGAL\MY

 

--------------------------------------------------------------------------------

 

[gfdnicey5sbp000005.jpg]

 

Page 2 of 2

 

 

8.   Tenant shall have the additional construction insurance for alterations.

9.   Tenant shall at its sole cost and expense, make any required structural or
other types of improvements necessary to support and condition the installed
equipment.

10.  All penetrations into and/or through the roofing system shall be performed
by the Landlord’s roofing contractor Statewide Roofing in a manner consistent
with the installed roofing system, at the Tenant’s sole cost and expense.

11.  Any nonstandard finishes must be removed at the end of the Lease and
restore area.

12.  Any cabling installed to be removed at the end of the Lease and restore
area,

13.  All work shall be performed in compliance with applicable building and
industry codes and with a building permit from the City of Mountain View.

14.  All work subject to restoration at the end of the lease term(s).

15.  Modifications to fire monitoring/supervision if required and shall be
performed with the appropriate permits and approvals and area to be restored.

16.  All equipment being installed and/or relocated to the roof shall be
reviewed by a Califonia licensed structural engineer and supplemented as
required to assure the existing roof structure will support the weights, load
and reactions and meet all code and city requirements. All changes to building
structure shall be at the tenant’s sole cost and expense. This work may be
subject to restoration at the end of the lease.

17.  All work performed outside of the building footprint and in the Premises is
subject to full restoration at the end of the lease. Full restoration shall mean
the removal of tenant alterations and replacement of prior elements and finishes
to their pre­modified condition, function and use.

If you have any questions, please contact me on my moble (408) 306-3242 or
khattley@bostonproperties.com.

 

Sincerely,

/s/ Kelly Hattley

Kelley Hattley, RPA, Leed GA

Property Manager

 

Enclosures

 

 

cc:

Steve Colvin, Boston Properties

 

 

Peter Back, Boston Properties

 

 

Linda Ray, Boston Properties

 

 

Danny Murtagh, Boston Properties

 

 

Don Colquhoun, Boston Properties

 

 

S\LEGAL\BPTENANTS\MV RESEARCH

TENANTS\VIEWRAY

Exhibit B-6

Mountain View Research Park

ViewRay, Inc.

SFLEGAL\MY

 